Citation Nr: 1231136	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-46 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to April 4, 2004, for special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to January 1967.  He died in June 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted entitlement to special monthly compensation based on the need for aid and attendance from April 9, 2004.  The Veteran appealed the effective date in a December 2008 statement, and the RO issued a statement of the case dated in October 2009.  The Veteran filed a statement in December 2009 indicating continued interest in appealing this claim, which the Board accepts as a valid substantive appeal.  38 C.F.R. § 20.202; 20.302.   

During the course of the appeal, in June 2011, the Veteran died.  His spouse, the appellant, filed a claim in June 2011 for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits.  In October 2011, the appellant was awarded entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.  A supplemental statement of the case was issued in April 2012 continuing the denial of entitlement to an earlier effective date for the award of aid and attendance.  

In this regard, the Board notes that the statute regarding accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim. The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  

In June 2011, the appellant filed a VA Form 21-534.  A VA Form 21-534 is accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30 (Aug. 10, 2010).  In January 2012, the appellant also specifically requested to be assigned "substitute claimant."  In a February 2012 memorandum, she was determined by the RO to be a proper substituted claimant.  Accordingly, as the appellant has been substituted as the claimant in this case, the claim is continued.  38 U.S.C.A. § 5121A.

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  

Based on review of the claims file in addition to the Virtual VA "eFolder," the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Claims proceeding on the basis of substitution are closely linked to accrued benefits claims.  Indeed, individuals who are eligible for accrued benefits are individuals who would be eligible for substitution.  See 38 U.S.C.A. § 5121A  (referencing those eligible for accrued benefits under 38 U.S.C.A. § 5121(a)). 


Since claims as to an earlier effective date are considered "downstream" issues, a specific VCAA notice letter is generally not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  VA has published proposed regulations for inclusion in 38 C.F.R. Parts 3, 14, and 20 that address substitution further.  See 76 Fed. Reg. 8666-8674 (February 15, 2011).  The regulations are not final, however, it is clear that the record remains open in substitution cases and additional evidence may be submitted in support of the claim (unlike accrued benefits cases).  

An August 2001 statement submitted by the Veteran reflects that he was receiving Supplemental Security Income (SSI) benefits.  The RO requested Social Security Administration disability records and a response dated in February 2004 stated that the Veteran's claim for SSI was denied and that there was no medical information in the folder that they had.  However, the response also stated that they did not maintain folders for SSI cases in NRC and that the RO should contact the office in Bend, OR, to see if they had medical evidence in the SSI folder.  Here, the Board notes that a determinations sheet from Social Security Administration dated in May 2001 noted that medical evidence was in the file but was insufficient to establish diagnosis.  It does not appear from a review of the rest of the claims file that records related to the award of SSI benefits were further pursued.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of the information and evidence necessary to substantiate her claim and of her right to submit information and evidence supporting that claim.  

2.  Request records related to the Veteran's application or award for SSI benefits and any award in connection therewith, to include complete copies of any determination(s) made concerning the Veteran, as well as copies of any medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

3.  Thereafter, re-adjudicate the claim.  If the benefit sought on appeal remains denied, provide the appellant and her representative a supplemental statement of the case and a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2002 & West Supp. 2011).




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


